PROMISSORY NOTE $13,015.00 9/14/14 FOR VALUE RECEIVED, Sierra Madre Mining, a Delaware corporation (the "Maker") promises to pay to Joseph Lacome (the "Holder"), the sum of Thirteen thousand fifteen dollars ($13,015), at a zero percent (0%) interest rate. The note shall be due and payable by the Maker on demand. The Maker, endorsers, sureties, guarantors, and assignors of this Note, or any person, firm, or corporation who shall assume payment thereof, severally waive demand, presentiment for payment, protest, and notice of protest and nonpayment, and agree and consent that, before or after maturity, the time for payment of this Note or any part thereof may be extended from time to time without notice by agreement in writing between the Holder and Maker of this Note, and that after such extension or extensions the liabilities of all parties shall remain as if no extension had been made. Time is expressly made the essence of this Note and in the event the Maker fails to make payment on the due date, then the unpaid balance shall automatically become due and payable, all without notice to the Maker of this Note. In the case of legal proceedings to collect this Note, or in the case this Note is handed to an attorney for collection, Maker agrees to pay a reasonable attorney's fee.Maker shall have the right to prepayment at anytime. This Note will be construed under the laws of the State of Delaware. Signed 9/14/14. SIERRA MADRE MINING BY: Michael H. Brown Michael .H Brown, President
